Citation Nr: 0213651	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-20 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether clear and unmistakable error is present in a December 
1988 rating decision that granted a 10 percent rating for 
degenerative joint disease of the bilateral hips and knees.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1968 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The record reflects that with the filing of his Substantive 
Appeal, the appellant requested that he be scheduled to 
appear before a Travel Board hearing.  The hearing was 
scheduled for September 13, 2002, but the appellant failed to 
appear without good cause being shown.  Thus, no further 
hearings have been scheduled and the Board must proceed with 
the consideration of the appeal. 38 C.F.R. 
§§ 20.704, 20.1304.


FINDINGS OF FACT

1. By rating decision dated in December 1988, service 
connection was granted for a disorder characterized as 
degenerative joint disease of the bilateral knees and 
hips.

2. The appellant was notified of the December 1988 rating 
decision and his rights to appeal by letter dated January 
11, 1989, and no appeal ensued.

3. The December 1988 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.
  

CONCLUSION OF LAW

The December 1988 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1155, 5107, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.201, 20.302 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that clear and unmistakable error is 
present in a December 1988 rating decision, which granted 
service connection for degenerative joint disease of the left 
hip and both knees, and assigned a 10 percent disability 
evaluation.  The appellant's specific assertion is that the 
assigned rating did not adequately compensate him for the 
severity of the disorder.  See Substantive Appeal.  

As a preliminary matter, the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended and new regulations have been adopted to implement 
the new legislation.  The amended statutes and regulations 
pertain to VA's notification and duty to assist requirements.  
Veterans Claims Assistance Act of 2000, codified at 38 U.S.C. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a).  In Livesay v. Principi, 15 Vet. App. 165 (2001) it 
was held that 
the VCAA is not applicable to claims of clear and 
unmistakable error, and its provisions will not therefore be 
considered herein.

Turning to the merits of this matter, the Board has carefully 
considered the appellant's allegation of clear and 
unmistakable error, but finds it to be without merit in light 
of applicable law.  

The decision of a duly constituted rating agency will be 
final and binding based on evidence on file at that time and 
will not be subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a); see 38 U.S.C.A. 5108.  The only 
exception to this rule is when the VA has made a "clear and 
unmistakable error" in its decision.  38 C.F.R. § 3.105(a); 
see also 38 U.S.C.A. § 7103(c) (BVA may correct "obvious 
error" on its own initiative).  Under such circumstances, the 
decision will be reversed or amended, and it will have the 
same effect as if the corrected decision had been made on the 
same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).  If this exception does not apply, the decision 
is final and may be reopened only upon the presentation of 
"new and material evidence."   A determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified shall become final if an appeal is not 
perfected.  38 C.F.R. § 20.1103.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision.  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); 
See Allin v. Brown, 6 Vet. App.  207, 214 (1994) [Because the 
VA Physicians' Guide for Disability Evaluation Examinations 
is neither a statute nor a regulation, the failure to 
properly apply its guidelines cannot constitute clear and 
unmistakable error.  Such error is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Thus, in order for clear and 
unmistakable error to exist, there must have been a failure 
to apply the appropriate regulations or statutes.].  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

It has been held that "clear and unmistakable error" means an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b).  The Court has recognized that a 
claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

The record reflects that in the challenged rating decision, 
the appellant was granted service connection for degenerative 
joint disease of the left hip and bilateral knees on the 
basis of both his service medical records and the results of 
an October 1988 VA medical examination.  The latter is 
particularly significant as to the appellant's allegation, as 
it shows that the appellant's disorder was characterized as 
degenerative joint disease as a clinical entity affecting 
multiple joints.  A compensable degree of limitation of 
motion was not demonstrated.

The appellant maintains initially that the October 1988 VA 
examination was incomplete or otherwise faulty.  His 
contention does not arise to clear and unmistakable error, as 
it is based upon an assertion of a failure in the duty to 
assist.  
Asserted deficiencies in an examination only leave an 
incomplete record rather than an incorrect one and are thus 
not clear and unmistakable error.  Caffrey, 6 Vet. App. at 
380.  Moreover, an error by a medical provider is not 
adjudicative error and thus can not be CUE.  Russell, 3 Vet. 
App. at 314. 

The record indicates that in the rating decision, the RO was 
proceeding upon the regulatory instruction as to the 
"Avoidance of Pyramiding," specifying that the evaluation 
of the same disability under various diagnoses was to be 
avoided.  Significantly, it was not until 1993 that the then 
long-standing proscription on "pyramiding" was modified by 
judicial precedent.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993); see Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  Having carefully examined the regulations and the 
state of the law applicable in 1988, there is nothing in 
their plain language that would mandate the assignment of 
different disability evaluations.  See, e.g., Berger, 10 Vet. 
App. at 170.  

To the extent that the appellant otherwise suggests a failure 
to properly consider the evidence of record, his claim fails.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo, 6 
Vet. App. at 43.  Because a disagreement with how the 
adjudicator evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error, the appeal is denied.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).


ORDER

Clear and unmistakable error not having been found in the 
December 1988 rating decision, the appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

